Citation Nr: 9934128	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for a 
hypertensive heart disease disability, to include residuals 
of mitral valve replacement.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployablility due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions dated May 1997 and August 1998 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs, which denied establishment of 
the benefits identified on the first page of this decision.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Concerning the veteran's claim that an increased evaluation 
for his heart disease disability is warranted, review of his 
claims file shows that he was scheduled for a VA compensation 
and pension examination in April 1998, but that this 
examination was apparently canceled because of an 
undeliverable notification letter sent to the veteran.  There 
is also a notation in an internal VA record that two separate 
addresses were attempted.  However, we note that the 
veteran's address that appeared on this internal record was, 
from our review, an outdated address.  Although this record 
notes that two different addresses were attempted for the 
veteran's notification letter; it does not include a second 
address.  In addition, we are unable to identify any returned 
envelope from the U.S. Post Office associated with the 
veteran's claims file with respect to a notification letter 
for a VA medical examination (VAME).   Because our review of 
the claims folder shows that there were apparently frequent 
address changes for the veteran, and because delivery of the 
notice to the veteran's correct address may not have been yet 
attempted with respect to any notices for VA compensation and 
pension examinations, we find that a remand would be helpful 
in this case.  

We also must point out that a Notice of Disagreement (NOD) 
has been submitted on the veteran's behalf concerning his 
claim for a total rating for compensation purposes based on 
individual unemployablility due to service-connected 
disabilities.  However, it does not appear that a Statement 
of the Case (SOC) has been promulgated with respect to this 
issue.  This issue must therefore be remanded to the RO for 
promulgation of an SOC.  See Holland v. Gober, 10 Vet. App. 
433, 436 (1997) (per curiam order) (vacating BVA decision and 
remanding matter when VA failed to issue SOC after claimant 
submitted timely NOD); see also Fenderson v. West, 12 Vet. 
App. 119, (1999) (following Holland).  In addition, we note 
that it appears that the veteran was again to be scheduled 
for a VA examination in September 1998.  We are unable to 
identify a report of any such examination.  We note that any 
such report would be of significant probative value in 
determining the veteran's claims.  Therefore, we again find 
that a remand would again be helpful in this case.

Finally, we also note that although the veteran appointed R. 
Edward Bates, Esq. as his attorney representing him before 
the VA on July 15, 1997, VA has since received a claim for a 
total rating for compensation purposes based on individual 
unemployablility due to service-connected disabilities filed 
by the Disabled American Veterans (DAV) on July 22, 1997.  
His attorney has also submitted matters on the veteran's 
behalf with respect to this issue.  Pursuant to 38 U.S.C. 
§ 7105(b)(2) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 14.631(c)(1) (1999), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  Thus, we also find 
that clarification of the veteran's representative would be 
appropriate at this time.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine the veteran's 
correct current address and have him 
scheduled for a VA compensation and 
pension examination to determine the 
severity of his heart disease disability, 
in order to determine whether an 
increased evaluation is warranted.  

2.  The RO should convey the veteran's 
current, correct address to the VAMC 
scheduling the examination, and associate 
a copy of the notice sent to the veteran 
informing him of the exact date and time 
of his examination with his claims 
folder.  If this notice is sent by the 
VAMC, the RO should obtain a copy of it, 
and associate it with his claims folder.  
It is not sufficient to notify the 
veteran that he will be scheduled for an 
examination at some future date.  The RO 
should also inform the veteran of the 
ramifications of failing to report to 
such examinations.  

3.  The RO should also contact the 
veteran in order to determine whether he 
wants to be represented by R. Edward 
Bates, Esq., or DAV.  The RO should 
request that the veteran complete and 
submit the appropriate VA Form, 23-22 or 
22a.

4.  As the Court of Appeals for Veterans 
Claims made clear in Stegall v. West, 11 
Vet. App. 268 (1998), the Board is not to 
evaluate a claim when the directives in 
the Remand were not followed.  The Court 
held that the veteran has a right to 
compliance of the remand orders as a 
matter of law, and that when the remand 
orders are not complied with, the Board 
errs when it fails to ensure that 
compliance.  The RO should therefore 
ensure that all requested action is 
accomplished.

5.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, (or with respect to his TDIU claim, 
an SOC) and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










  We do note, however, that an envelope bearing the same address referred to in the internal VA notice was 
returned to VA after the RO attempted to send the veteran an unrelated development letter.  We note that the 
RO then resent the letter to what appears to be the veteran's apparent current address, (as of April 1998) as 
the RO's requested action was ultimately completed by the veteran.  

